Title: To Thomas Jefferson from John Vaughan, 4 June 1824
From: Vaughan, John
To: Jefferson, Thomas


D Sir
Philad.
4 June 1824
I have the pleasure of sending you from the Socy a Copy of the Catalogue they have just completed—it has been arranged by Mr  Du Ponceau—who has given as much of his time as possible & has occupied a part of almost every day for many months in its completion—Owing to the great variety (& to him the novelty of many parts or subjects) some errors have crept in which were discovered too late to be rectified Upon the whole we hope you will approve this first attempt—a new Edition at a future day, when the increase of our Library shall require it will afford an opportunity of Correcting them—When we consider that after the Revolutionary War about 150 Vol. constituted our whole Library It is matter of Congratulation that we have increased the number to about 6000. Vols The great extent of one Collection in the Transactions of foreign Scientific  Societies—& the various works of great value in Foreign Languages—we cannot but feel grateful for the Liberality which has so largely enriched our Library, beyond our own means & We felt it as a Duty to make our Riches known to the Country: & We hope it will Stimulate other Public Societies to follow our example & be the only means we have of embodying the knowledge of the Bibliographical Stock of the Country, now widely scattered—& which never can be collected as in Europe in very Large Masses,—If the Books are any where in the Country & we  know where they are, the means of Consulting them are not difficult to command—Our fæderative Govt—both for making & Executing Laws—Brings together from all Parts—a Constantly changing body of the most enlightened enquiring men of the Country & renders Communications easy.In this need—we have been particularly exact in noting Editions & giving fuller titles than may seem necessary— The undertaking has been very expensive & we have been obliged de nous Cotiser towards Defraying the Expense but to share any funds we may acquire towards filling up the many chasms you will find under many of the heads—We hope however that this will be amply made up by the friends & Wellwishers of our Society & of Science—who may be able to assist us by their donations on their Request—I wish the Generous Library Trust of Boston, could seize our Rich men here They have secured Electing & Wardens LibraryI remain Yours firmlyJn VaughanOur Vol. is half printed—I have placed your name amongst the Subscribers—If any of your friends wish to Subscribe I shall be please to send their order to the Publisher I can all also procure a few setts of the  Transactions—No Bookseller can furnish one